                   Case 8:19-ap-00406-CPM               Doc 6   Filed 09/13/19        Page 1 of 1
 [Dodefmap] [Adversary Order Abating Motion for Deficiencies]


                                           ORDERED.
Dated: September 13, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov

In re:                                                Case No. 8:19−bk−06943−CPM
Villa Bellini Ristorante & Lounge, Inc.               Chapter 11

________Debtor*________/

Villa Bellini Ristorante & Lounge, Inc.

            Plaintiff*


                                                      Adv. Pro. No. 8:19−ap−00406−CPM
vs.

Ciro Mancini

________Defendant*________/

                           ORDER ABATING Motion to Dismiss Adversary Proceeding

   THIS CASE came on for consideration, without hearing, of the Motion to Dismiss Adversary Proceeding
(the "Motion ") (Doc. No. 5 ) filed by Defendant Ciro Mancini . After review, the Court determines that the
Motion is deficient as follows:


           Negative notice is not included as required by Local Rule 7001−1(k).



      Accordingly, it is

      ORDERED:

      Consideration of the Motion to Dismiss Adversary Proceeding is abated until the deficiency is corrected.



The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or defendants.
